Case 2:20-cv-00966-NR Document 54 Filed 07/13/20 Page 1 of 8

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

DONALD J. TRUMP FOR
PRESIDENT, INC., et. al.,
Plaintiffs,

No, 2:20-cv-00966-NR
Judge J. Nicholas Ranjan
v.

KATHY BOOCKVAR, et. al.
Defendants.

)
)
)
)
)
)
)
)
MOTION FOR ADMISSION PRO HAC VICE OF BRIAN J. TAYLOR

I, Brian J. Taylor, Esquire, hereby move to be admitted to appear and practice before this
Honorable Court as counsel pro hac vice for Defendant the Northampton County Board of
Elections in the above-captioned matter. In accordance with Local Rule 83.2 B of the United
States District Court for the Western District of Pennsylvania, I aver the following:

l. I hereby certify that I have read and understand the Local Rules of this Honorable

Court.

2, [have attached an Affidavit in support of my Motion for Admission pro hac vice,

which contains the information required by Local Rule 83.2 B.

3. lam a registered user of the Western District of Pennsylvania's ECF system.

4. T have attached a proposed Order for consideration by this Honorable Court.

WHEREFORE, it is respectfully requested that Brian J. Taylor be admitted to practice
before the United States District Court for the Western District of Pennsylvania pro hac vice as
counsel for Defendant the Northampton County Board of Elections in the above-captioned

matter.

 
Case 2:20-cv-00966-NR Document 54 Filed 07/13/20 Page 2 of 8

Dated: July 13, 2020 Respectfully submitted:

/s/ Brian J. Taylor

Brian J. Taylor, Assistant Solicitor
Attorney ID: 66601

County of Northampton

669 Washington Street

Easton, Pennsylvania 18042
Phone: (610) 829-6350

Facsimile: (610 559-3001
btaylor@northamptoncounty.org

 
Case 2:20-cv-00966-NR Document 54 Filed 07/13/20 Page 3 of 8

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

DONALD J. TRUMP FOR ) No, 2:20-cv-00966-NR
PRESIDENT, INC., et. al., )
Plaintiffs, ) Judge J. Nicholas Ranjan
)
v. )
)
KATHY BOOCKVAR, et. al. )
Defendants. )

AFFIDAVIT OF BRIAN J, TAYLOR IN SUPPORT OF MOTION FOR ADMISSION PRO
HAC VICE

I, Brian J. Taylor, Esquire, make this Affidavit in support of the motion for admission to
appear and practice before the United States District Court for the Western District of
Pennsylvania pro hac vice as counsel for Defendant the Northampton County Board of Elections
in the above-captioned matter. Pursuant to Local Rule 83.2 B, I hereby aver the following:

1, Tam an Assistant Solicitor for the County of Northampton, which is located at
669 Washington Street, Easton, Pennsylvania 18042.

2. I am also a practicing attorney for King, Spry, Herman, Freund & Faul, LLC,
which is located at 1 West Broad Street, Suite 700, Bethlehem, PA 18018.

3. My Pennsylvania attorney identification number is 66601.

4. Iam a member in good standing of the bars of the State of New York, the
Supreme Court of Pennsylvania, the United States District Court for the Middle and Eastern
Districts of Pennsylvania, and the United States Court of Appeals for the Third Circuit.

5. I have attached a Certificate of Good Standing issued by the Supreme Court of

Pennsylvania on September 23, 2019, I have requested a more current Certificate and shall

 
Case 2:20-cv-00966-NR Document 54 Filed 07/13/20 Page 4 of 8

furnish it to this Honorable Court as soon as possible. A true and correct copy my current
Certificate is attached hereto as Exhibit “A”.

6. Thave not been subject to any disciplinary proceedings concerning my practice of
law that resulted in a non-confidential negative finding or sanction by any disciplinary authority
of the bar of any state of any United States court,

I hereby certify that the above statements made by me are true. I am aware that, if any of

the foregoing statements made by me are false, I am subject to punishment.

Dated: July 13, 2020

/sf Brian J. Taylor

Brian J, Taylor, Assistant Solicitor
Attorney ID: 66601

County of Northampton

669 Washington Street

Easton, Pennsylvania 18042
Phone: (610) 829-6350

Facsimile: (610 559-3001
btaylor@northamptoncounty.org

 
Case 2:20-cv-00966-NR Document 54 Filed 07/13/20 Page 5 of 8

EXHIBIT “A”

 
Case 2:20-cv-00966-NR Document 54 Filed 07/13/20 Page 6 of 8

 

 

 

CERTIFICATE OF GOOD STANDING

Brian J. Taylor, Esq.

DATE OF ADMISSION

December 17, 1992

The above named attorney was duly admitted to the bar of the Commonwealth of
Pennsylvania, and is now a qualified member in good standing.

Witness my hand and official seal

Dated: September 23, 2019
TOD
ee

_—-
} il, “tig Ke 4
ow Blizabeth E. Zisk-

Chief Clerk

 

 

 

 
Case 2:20-cv-00966-NR Document 54 Filed 07/13/20 Page 7 of 8

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

DONALD J. TRUMP FOR ) No. 2:20-cv-00966-NR
PRESIDENT, INC., et. al., )
Plaintiffs, ) Judge J. Nicholas Ranjan
)
v. )
)
KATHY BOOCKVAR, et. ai. )
Defendants. )
ORDER OF COURT
AND NOW, this day of , 2020, upon consideration of the Motion

for Admission pro hac vice of Brian J. Taylor Esquire, it is hereby ORDERED that this Motion
is GRANTED.

Brian J. Taylor, Esquire is hereby admitted to practice in the United States District Court
for the Western District of Pennsylvania pro hac vice as counsel for the Northampton County

Board of Elections in the above-captioned matter.

BY THE COURT:

 

 
Case 2:20-cv-00966-NR Document 54 Filed 07/13/20 Page 8 of 8

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

DONALD J. TRUMP FOR ) No. 2:20-cv-00966-NR
PRESIDENT, INC., et. al., )
Plaintiffs, ) Judge J. Nicholas Ranjan
)
Vv. )
)
KATHY BOOCKVAR, et. al. )
Defendants. )

| CERTIFICATE OF SERVICE
1, Brian J. Taylor, Esquire, hereby certify that, on the date indicated below, a true and
correct copy of the foregoing Motion for Admission pro hac vice, Affidavit, and proposed Order
have been served on all counsel of record via the United States District Court for the Western

District of Pennsylvania’s CM/ECF filing system,

Dated: July 13, 2020

fs/ Brian J. Taylor

Brian J. Taylor, Assistant Solicitor
Attorney ID: 66601

County of Northampton

669 Washington Street

Easton, Pennsylvania 18042
Phone: (610) 829-6350

Facsimile: (610 559-3001
biaylor@northamptoncounty.org

 
